Citation Nr: 1446786	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran is represented by: 	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

In a March 2011 rating decision, service connection was granted for the Veteran's right ear hearing loss, to which a noncompensable rating was assigned.  In an April 2011 rating decision, service connection was granted for left ear hearing loss and a single noncompensable rating was assigned for both ears.  The Veteran appealed, seeking an initial compensable rating for bilateral hearing loss.  

In January 2011, the Veteran was provided a VA audiological examination.  In January 2012, the Veteran filed a notice of disagreement, wherein he asserted that his hearing "is getting worse as the years go by."  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  Given that the most recent examination was conducted in January 2011, and there is an indication that the disability may have increased in severity, the Board finds that a remand is necessary to conduct another examination and assess the current severity of the Veteran's bilateral hearing loss.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  
  
Accordingly, the case is remanded for the following action:

1. The Veteran must be afforded an appropriate VA examination to determine the severity of his service-connected bilateral hearing loss.  The claims file and all electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must describe the functional effects of the Veteran's hearing loss disability in the examination report.

2. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to an initial compensable rating for bilateral hearing loss must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


